830 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andrew S. CAMPBELL, Petitioner-Appellant,v.Robert LECUREUX, Respondent-Appellee.
No. 86-2151
United States Court of Appeals, Sixth Circuit.
September 29, 1987.

ORDER
Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.


1
This pro se Michigan prisoner moves the court for the appointment of counsel in his appeal from a district court's judgment dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  Upon review of the record and briefs, this panel unanimously agrees that oral argument is not necessary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Upon consideration, we deny the motion for the appointment of counsel and affirm the district court's judgment for the reasons stated in its memorandum opinion filed December 1, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.